In an action to recover damages for the breach of a written contract (1st cause of action) and for conspiracy in inducing such breach (2d cause of action), the *912appeal is from so much of an order as denied the motion of appellant Rickies to dismiss the first cause of action as to him and as denied the motion of appellants Weber and Phil-Web Attractions, Inc., to dismiss the second cause of action as to them. Order modified by striking from the fourth ordering paragraph the word “ denied ” and by substituting therefor the word “ granted ” and by adding at the end of said paragraph the words “ with leave to plaintiff to replead said cause of action as tc said co-defendants ”. As so modified, order insofar as appealed from affirmed, without costs. The amended pleading is to be served, if respondent be so advised, within 10 days after the entry of the order hereon. The second cause of action fails to allege facts to support the generalized allegations of wrongdoing. Nolan, P. J., Murphy, Ughetta, Hallinan and ICleinfeld, JJ., concur. [11 Misc 2d 814.]